Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Information Disclosure Statement
	The information disclosure statement (IDS) submitted on 01/18/2022 has been considered. The submission is in compliance with the provisions of 37 CRF 1.97 Form PTO-1449 is signed and attached hereto.
Status of Claims
This communication is a second action, final rejection on the merits. Claims 1-15 have been canceled. Claims 16-27, are new, and are currently pending and have been considered below.
Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.

Claims 16-27 are rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more. 
101 Analysis - Step 1
Claims 16-19 are directed to a system claim (i.e., a machine), claims 20-23 are directed to a method (i.e. a process), and claims 24-27 are directed to a non-transitory computer readable medium. Therefore, claims 16-27 are all within at least one of the four statutory categories.
101 Analysis – Step 2A, Prong I
Regarding Prong I of the Step 2A analysis in the 2019 PEG, the claims are to be analyzed to determine whether they recite subject matter that falls within one of the follow groupings of abstract 
Independent claim 16 includes limitations the recite an abstract idea (emphasized below) and will be used as a representative claim for the remainder of the 101 rejection. Claim 1 recites:
A surveillance system comprising: 
at least one memory storing instructions; and 
at least one processor coupled to the at least one memory, the at least one processor being configured to execute the instructions to: 
acquire a captured image generated by capturing a first region; 
calculate a number of people by the captured image; and 
calculate a first index value related to congestion of people based on a second index value related to congestion of people which has been calculated in the past and the number of people.  
The examiner submits that the foregoing bolded limitations constitute: “a mental process” or a combination of mental process and organizing human activities, i.e. rule following, because under its broadest reasonable interpretation, the limitations cover performance of the limitation in the human mind. Furthermore, the acquiring of captured images amounts to no more than observation, see MPEP 2106.04(a)(2). Accordingly, the claim recites an abstract idea. More specifically, the calculation of an index value amounts to a human observing an image, or images, and making the observation that the image is “crowded” at different points in time.
101 Analysis – Step 2A, Prong II
Regarding Prong II of the Step 2A analysis in the 2019 PEG, the claims are to be analyzed to determine whether the claim, as a whole, integrates the abstract idea into a practical application.  As noted in the 2019 PEG, it must be determined whether any additional elements in the claim beyond the abstract idea integrate the exception into a practical application in a manner that imposes a meaningful 
In the present case, the additional limitations beyond the above-noted abstract idea are as follows (where the underlined portions are the “additional limitations” while the previously bolded portions continue to represent the “abstract idea”):
A surveillance system comprising: 
at least one memory storing instructions; and 
at least one processor coupled to the at least one memory, the at least one processor being configured to execute the instructions to: 
acquire a captured image generated by capturing a first region; 
calculate a number of people by the captured image; and 
calculate a first index value related to congestion of people based on a second index value related to congestion of people which has been calculated in the past and the number of people.  
In particular, the claim elements of a memory storing instructions and processor executing the instructions are recited at a high-level of generality (i.e., as a generic processor performing a generic computer function) such that it amounts to no more than mere instructions to apply the exception using a generic computer component, see MPEP 2106. Furthermore, the acquisition of images is considered insignificant extra-solution activity. Accordingly, this additional element does not integrate the abstract idea into a practical application because it does not impose any meaningful limits on practicing the abstract idea. The claim is directed to an abstract idea.
101 Analysis – Step 2B
stating Receiving or transmitting data over a network, e.g., using the Internet to gather data, Symantec, 838 F.3d at 1321, 120 USPQ2d at 1362 (utilizing an intermediary computer to forward information); TLI Communications LLC v. AV Auto. LLC, 823 F.3d 607, 610, 118 USPQ2d 1744, 1745 (Fed. Cir. 2016) (using a telephone for image transmission); OIP Techs., Inc., v. Amazon.com, Inc., 788 F.3d 1359, 1363, 115 USPQ2d 1090, 1093 (Fed. Cir. 2015) (sending messages over a network); buySAFE, Inc. v. Google, Inc., 765 F.3d 1350, 1355, 112 USPQ2d 1093, 1096 (Fed. Cir. 2014) (computer receives and sends information over a network); but see DDR Holdings, LLC v. Hotels.com, L.P., 773 F.3d 1245, 1258, 113 USPQ2d 1097, 1106 (Fed. Cir. 2014) ("Unlike the claims in Ultramercial, the claims at issue here specify how interactions with the Internet are manipulated to yield a desired result‐‐a result that overrides the routine and conventional sequence of events ordinarily triggered by the click of a hyperlink." (emphasis added))). 
Therefore, the claim is not patent eligible.
Regarding claims 17-19, the claims specify and/or further limit similar to the previously addressed abstract idea above and does not recite additional limitations that present a practical application nor amount to “significantly more” for analogous reasons above.
Regarding claims 20 and 24, the claims recite analogous limitations to claim 16 above, and are therefore rejected on the same premise.
Regarding claims 21-23 and 25-27, the claims recite analogous limitations to claims 17-19, respectively above, and are therefore rejected on the same premise.
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 16-27 are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Byrne et al. (USP 10,318,910; hereinafter Byrne).
Regarding Claim 16:
Byrne discloses a surveillance system comprising: at least one memory storing instructions (Byrne, Column 2, Lines 35-59, Byrne discloses at least one memory storing instructions); and 
at least one processor coupled to the at least one memory (Byrne, Fig. 2, Byrne discloses at least one processor coupled to the memory), the at least one processor being configured to execute the instructions to: 
acquire a captured image generated by capturing a first region (Byrne, Column 10, Lines 8-43, Byrne discloses capturing pedestrian traffic using sensors such as cameras (i.e. captured images)); 
calculate a number of people by the captured image (Byrne, Column 10, Lines 8-43, Byrne discloses the number of people in a set amount of space is calculated from the captured image data); and 
calculate a first index value related to congestion of people based on a second index value related to congestion of people which has been calculated in the past and the number of people (Byrne, Fig. 8, Column 16, Lines 7-32, Byrne discloses a future key performance indicator value (i.e. index value) is calculated based at least on historical data of past values for the key performance indicator).  
Regarding Claim 17:	Byrne discloses the surveillance system according to claim 16.
Byrne further discloses wherein the first and second risk index values related to congestion of people are calculated based on density of the people (Byrne, Column 10, Lines 8-43, Byrne discloses key performance indicators (i.e. index value) are calculated based on at least the number of people in a set amount of space, and the pedestrian movement through the space).
Regarding Claim 18:	Byrne discloses the surveillance system according to claim 16.
Byrne further discloses wherein the first and second risk index values related to congestion of people are calculated based on a moving direction of the people (Byrne, Column 10, Lines 8-43, Byrne discloses key performance indicators (i.e. index value) are calculated based on at least the number of people in a set amount of space, and the pedestrian movement through the space).  
Regarding Claim 19:	Byrne discloses the surveillance system according to claim 16.
Byrne further discloses wherein each of the first and second risk index values related to congestion of people indicates an index value for a second region other than the first region (Byrne, Fig. 3, Byrne discloses key performance indicators are calculated for a plurality of different regions (elements 310, 315, 320, 325) based on the collected sensor data).  
Regarding Claim 20:

Regarding Claim 21:
The claim recites analogous limitations to claim 17 above, and is therefore rejected on the same premise.
Regarding Claim 22:
The claim recites analogous limitations to claim 18 above, and is therefore rejected on the same premise.
Regarding Claim 23:
The claim recites analogous limitations to claim 19 above, and is therefore rejected on the same premise.
Regarding Claim 24:
The claim recites analogous limitations to claim 16 above, and is therefore rejected on the same premise.
Regarding Claim 25:
The claim recites analogous limitations to claim 17 above, and is therefore rejected on the same premise.
Regarding Claim 26:
The claim recites analogous limitations to claim 18 above, and is therefore rejected on the same premise.
Regarding Claim 27:
The claim recites analogous limitations to claim 19 above, and is therefore rejected on the same premise.
Response to Arguments

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
S. Yaseen et al. – “Real-time crowd density mapping using a novel sensory fusion model of infrared and visual systems” 

Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ZACHARY JOSEPH WALLACE whose telephone number is (469)295-9087. The examiner can normally be reached 7:00 am - 5:00 pm, Monday - Friday.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jeff A Burke can be reached on 5712703844. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/Z.J.W./Examiner, Art Unit 3664                                                                                                                                                                                                        
/JEFF A BURKE/Supervisory Patent Examiner, Art Unit 3664